Per Curiam.
The appellees, who were the plaintiffs, sued Swift upon a note for 422 dollars. It appears, by the record, that the defendant, at the June term of said Court, was duly called and defaulted, and judgment by default regularly entered against him. But no motion to set aside the default appears to have been made in the lower Court, hence the case is not properly before this Court.
Henry Swift, for the appellant.
J. S. Scobey, for the appellees.
The judgment is affirmed, with 5 per cent, damages and costs.